Cite as 2017 Ark. 150


                      SUPREME COURT OF ARKANSAS

IN            RE         SUSPENSION
                          OF opinion Deliveted April                       21,, 201'7
ATTORNEYS'WHO FAILED TO PAY
2017 ANNUAL ATTORNEY-LICENSE
FEE




                                          PER CURIAM

         The final deadline for attorneys to pay the 201.7 annual attorney-license fee       was


April !7,     201"7.1   Rule VII(C) of the Rules Governing Admission to the Bar imposes        an


automatic suspension         on those attorneys who fail to pay the annual fee by the final

deadline following a series of three pre-suspension notices. The attorneys named on the

attached list failed     to pay the annual license fee by the fìnal deadline of ,\pril 17, 201'7,

despite the repeated notice, Therefore, those attorneys were automatically suspended on

April 18, 201.7, by operation of Rule VII(C) and shal1 not practice law in the State of

Arkansas      until reinstated or except during a stay of the suspension    as provided   in Rule

vrr(c)   (15).




          1
        Generally, the fina1 deadline is '\pril 15 of each year. April 1"5, 2017, however,
was a Saturday, and the clerk's ofÏìce was closed. Therefore, Rule VII(C)(4) of the Rules
Governing Admission to the Bar extended the deadline to the next business day, Monday,
April    1.7,201.7.
                                             Category 1
                                     Cite as 2017 Ark. 150
                                     Suspended-license Status
                              Nonpayment of License Fee and Penalties


Bar Number: 76002               Bar Number= 74161                       Bar Number: 88078
Robert D. Alexander, Jr.        John Frederick Bischoff                 Mark Terry Burnette
St. Job, AR                     Apton, MN                               Little Rock, AR


Bar Number: 73001               Bar Number: 73010                       Bar Number: 2003173
Helen Wray Anderson             Paul Richard Bosson                     Kristin Cordell Camp
Mt. Pleasant, SC                Hot Springs, AR                         Bigelow, AR


Bar Number= 73002               Bar Number: 2011105                     Bar Number: 2008089
Joe Brady Anderson              Kelly Beth Bowie                        Karen Gwinn Clay
Mt. Pleasant, SC                Ashdown, AR                             Jackson, MS


Bar Number:2007226              Bar Number: 2004186                     Bar Number:2013295
Sarah Fisher Baber              S. Renee Brida                          Brian Alexander Clepp
Little Rock, AR                 Surprise, AZ                            Boerne, TX


Bar Number: 98216               Bar Number:2002025                      Bar Numbe¡:75152
Catherine Emily Barrier         F. Paul Bridges                         Eric Scott Clifford
Little Rock, AR                 Rogers, AR                              Paris, TX


Bar Number: 98165               Bar Number= 2001157                     Bar Number:2006147
John William Stokes Bateman     Robert Ray Briggs                       Theodore Sizer Cochran
Palm Springs, CA                Fort Smith, AR                          Little Rock, AR


Bar Number: 98062               Bar Number: 2006113                     Bar Number: 82033
Jill M. Beall                   EvestA. Broussard, lll                  Clifford M. Cole
Little Rock, AR                 Baton Rouge, LA                         Memphis, TN


Bar Number: 71006               Bar Number: 90054                       Bar Number: 86028
Harvey L. Bell                  Timothy M. Buckley                      Kevin Eugene Collins
FPO, AP                         Fayetteville, AR                        Birmingham, AL


Bar Number= 2008287             Bar Number:74019                        Bar Number: 85188
Dawn M. Bertram                 Thomas Alexander Buford                 CarlTaft Cone
Bend, OR                        Haynes, AR                              Statesboro, GA
                                             Category 1
                                     Cite as 2017 Ark. 150
                                     Suspended-license Status
                              Nonpayment of License Fee and Penalties


Bar Number: 2008086             Bar Number: 90223                       Bar Number: 2004003
Virginia Cooper                 Ashley Ross Deer                        David Bryce Finley
Bella Vista, AR                 Leawood, KS                             LasVegas, NV


Bar Number: 2008070             Bar Number: 2000063                     Bar Number: 82064
Aaron Paul Cousins              SamuelJ. DeMaio                         Davis Geoffrey Fitzhugh
Rogers, AR                      Dallas, TX                              Little Rock, AR


Bar Number= 2001271             Bar Number: 98097                       Bar Number: 95059
Jonathan T. Crump               Marcus Christian Devine                 Carla D. Flinn
Tupelo, MS                      Little Rock, AR                         Bella Vista, AR



Bar Number: 81040               Bar Number: 80176                       Bar Number: 80045
Francis Dorvin Crumpler, Jr     Sheryl Dicker                           Amy Lynne Ford
Denton, TX                      Mamaroneck, NY                          Little Rock, AR


Bar Number:2013248              Bar Number: 87053                       Bar Number:2014162
Patrick Ryan Culver             James H. Druff                          Daniel DeMotte Ford
Springdale, AR                  Little Rock, AR                         Little Rock, AR


Bar Number: 2000026             Bar Number: 89062                       Bar Number:91147
Michael Richard Cummins         Patricia Ann Eables                     Sherry C. Furr
San Luis Obispo, CA             Key West, FL                            North Little Rock, AR


Bar Number: 2005067             Bar Number: 2001169                     Bar Number: 2011166
Tina Marie Damron               MaryA, Earl                             J. Daniel Gallagher
Rogers, AR                      Little Rock, AR                         McAlester, OK


Bar Number: 90070               Bar Number: 2006128                     Bar Number= 89211
Dr. Joshua Joy Dara, Sr         Kay Elizabeth Ellington                 John Downing Garnett
Pineville, LA                   Dallas, TX                              Houston, TX


Bar Number: 2000028             Bar Number: 85215                       Bar Number: 75160
Darrel E. Davis, Jr.            Cynthia Ann Falls                       Joseph Gregory Gerard
Farmington, AR                  Asheville, NC                           Little Rock, AR




                                                                                                  2
                                                   Category 1
                                          Cite as 2017 Ark. 150
                                          Suspended-license Status
                                   Nonpayment of License Fee and Penalties


Bar Number: 2014088                  Bar Number: 93020                       Bar Number: 2006236
Robert Eugene Goins                  Regina Haralson                         Cory MarshallJohnson
Broken Arrow, OK                     Fairfield Bay, AR                       Corpus Christi, TX


Bar Number: 79160                    Bar Number: 97100                       Bar Number: 2000091
David Scott Gonzenbach               Charles S. Harmon                       Onita CarolJohnson
Atlanta, GA                          Sherwood, AR                            Hot Springs, AR


Bar Number:2010143                   Bar Number: 84065                       Bar Number: 81149
Shannon Gene Grant                   W. Price Harned                         Beverly Stites Jones
Jonesboro, AR                        Mountain Home, AR                       Fort Smith, AR


Bar Number: 96117                    Bar Number: 2008095                     Bar Number: 97032
Jan Michele England Griffin          Elizabeth Engelkes Hartz                GlendellJones, Jr.
Castle Rock, CO                      Little Rock, AR                         Jonesboro, AR


Bar Number:2011007                   Bar Number: 2001285                     Bar Number: 2005111
Jerry Elizabeth Ezsebet Griffith     Dennis Floyd Herring                    Larry E. Jones
Fayetteville, AR                     Shreveport, LA                          Coppell, TX


Bar Number: 2008080                  Bar Number= 94114                       Bar Number: 94200
Crystal S. Halley                    David Armstrong Hodges, Jr              Matthew Ridgway Jones
Sheridan, AR                         Dallas, TX                              Little Rock, AR


Bar Number: 2000089                  Bar Number:91240                        Bar Number: 90113
Kelly Hopkins Halstead               T, Wesley Holmes                        Tonia Peoples Jones
El Dorado, AR                         Dallas, TX                             Little Rock, AR


Bar Number:2006114                    Bar Number: 2003105                    Bar Number= 2007302
Cyndia M. Hammond                     Deborah Houston                        Cody D. Katzer
Texarkana, TX                         Redfield, AR                           Fayetteville, AR


Bar Number:87071                      Bar Number:92120                       Bar Number= 88124
Mildred Havard Hansen                Joseph Patrick Jaynes                   Michael J. King
Little Rock, AR                      Searcy, AR                              Hot Springs, AR




                                                                                                     3
                                         Category   I
                                  Cite as 2017 Ark. 150
                                  Suspended-license Status
                           Nonpayment of License Fee and Penalties


Bar Number: 2009182          Bar Number: 2009038                     Bar Number: 2008033
Toni Koehler                 Cynthia Grooms Marvin                   Mandy Nicole Meadors
Hot Springs, AR              Little Rock, AR                         Little Rock, AR


Bar Number: 99034            Bar Number:2013276                      Bar Number: 2010133
Michael Basil Kyriakakis     Danica Eliana Maslov                    lan Mensik
Harvey, AR                   Oakville, ON                            Little Rock, AR


Bar Number: 74095            Bar Number: 73075                       Bar Number: 2005095
John Terry Lee               George W. Mason, lll                    Brian L. Mincher
Siloam Springs, AR           Fayetteville, AR                        Dallas, TX


Bar Number:2007125           Bar Number: 98104                       Bar Number: 83215
Randal J. Lee                Monica Lee Mason                        Mary Helen Mitchell
Linden, TX                   Shenruood, AR                           Texarkana, AR


Bar Number: 91190            Bar Number: 97055                       Bar Number: 70049
Barbara E. Lingle            Stephanie L. Mays                       Dewey Moore, Jr.
Rogers, AR                   Fayetteville, AR                        Little Rock, AR


Bar Number: 85050            Bar Number:84'102                       Bar Numben 2012021
Adele E. Lucas               Hiram McBeth, lll                       Austin Kyle Morgan
Fayetteville, AR             Pine Bluff, AR                          Austin, TX


Bar Number:2014021           Bar Number: 2008016                     Bar Number:79216
Nicholas Russell Lyons       Elizabeth McCandless                    Gary Joe Morphew
Little Rock, AR              Little Rock, AR                         Little Rock, AR


Bar Number:72081             Bar Number: 2010088                     Bar Number: 2003216
Howard L. Martin             Andrew J. McEnaney                      Carmen Marie Mosley-Sims
Cabot, AR                    HOUSTON, TX                             Little Rock, AR


Bar Number: 89215            Bar Number:92218                        Bar Number:2013219
John Lee Martin              Mona J. McNutt                          Donald Ryan Mullenix
Lampe, MO                    Plumerville, AR                         Fayetteville, AR




                                                                                                4
                                       Category 1
                                Cite as 2017 Ark. 150
                                Suspended-license Status
                         Nonpayment of License Fee and Penalties


Bar Number: 2004018        Bar Number:84124                        Bar Number: 91137
Micah Nail Myhill          MarkAllen Plake                         GillA. Rogers
Little Rock, AR            Glendale, AZ                            Little Rock, AR


Bar Number:2013215         Bar Number:91213                        Bar Number:2014250
Harold David Nations       Jason Douglas Prather                   Nicholas J. Ross
Heber Springs, AR          Little Rock, AR                         Atlanta, TX


Bar Number: 83138          Bar Number:2015141                      Bar Number: 2016093
Steven Del Oliver          Carmen Donielle Pruitt                  Lauren Carolyn Rotonda
Royal, AR                  North Little Rock, AR                   Memphis, TN


Bar Number:2011092         Bar Number:73097                        Bar Number:90124
Matthew Osman              Charles Jesse Pugh                      RobertA. Russell, Jr
Fennville, Ml              Little Rock, AR                         Little Rock, AR


Bar Number:2014001         Bar Number: 2015065                     Bar Numbe¡:2002172
NeilA. Outar               J. Matthew Reardon                      Kevin William Ryan
Little Rock, AR            Fayetteville, AR                        Conway, AR


Bar Number: 2001135         Bar Number:87142                       Bar Number: 2000146
Steven Ryan Owens           Dana Reece                             Cynthia M. Scharlau
Jonesboro, AR               Little Rock, AR                        Fayetteville, AR


Bar Number:2010117         Bar Number= 2001057                     Bar Number: 2001085
James Thomas Perry, Jr     Sean Eric Robertson                     Roman Ashley Shaul
Houston, TX                Bentonville, AR                         Montgomery, AL



Bar Number:78126           Bar Number:78134                        Bar Number= 77073
Gary Don Person            Gregory Neal Robinson                   David Barton Simmons
Allen, TX                  Pine Bluff, AR                          Little Rock, AR


Bar Number:94213           Bar Number: 91025                       Bar Number:80212
Donna M. Phillips          Rick M. Rodery                          Richard Stewart Simmons
Stillwater, OK             Piggott, AR                             Whitehouse, TX




                                                                                             5
                                      Category 1
                               Cite as 2017 Ark. 150
                               Suspended-license Status
                        Nonpayment of License Fee and Penalties


Bar Number: 2006105       Bar Number: 2006011                     Bar Number:2006327
Larry D. Sims, ll         Joseph A. Sterle                        Adam M. Vehik
Memphis, TN               Texarkana, TX                           Austin, TX


Bar Numbe¡:74182          Bar Number: 99063                       Bar Number: 2005235
Tony R. Skogen            ScottAnthony Strain                     Erik Brett Walker
Apo, AE                   North Little Rock, AR                   Austin, TX


Bar Number: 2006317       Bar Number:81224                        Bar Number= 92205
Abigail Fortune Sloan     Joseph Post Stringer                    John David Walt, Jr.
Chicago, lL               Flagstaff, AZ                           Franklin, TN


Bar Number: 2011096       Bar Number:75178                        Bar Number: 84158
Angelica R. Smith         Martha Lou Strother                     PaulJoseph Ward
Little Rock, AR           Little Rock, AR                         Ann Arbor, Ml


Bar Number: 83165         Bar Number: 2015008                     Bar Number: 97183
Craig T. Smith            Eric Paul Studer                        David Anthony Washnock
Miami Beach, FL           Brenham, TX                             Pace, FL


Bar Number: 2006007       Bar Number:84143                        Bar Number: 2003106
Thomas B. Smith           Mona Jan Têague                         Jonathan Allen Weems
Fayetteville, AR          Springdale, AR                          Memphis, TN


Bar Number:2007233        Bar Number: 96052                       Bar Numbe¡:2011235
Curt Reid Soefker         J. F. Valley                            Wesley DeWayne Whitmore
Memphis, TN               Helena-West Helena, AR                  Fayetteville, AR


Bar Number: 98081         Bar Number:77138                        Bar Number: 2005048
Bartley Stiers Spung      R. Keith Vaughan                        Vallie J. Wilkerson
Montgomery, AL            Jacksonville, AR                        Vilonia, AR


Bar Number= 2011229       Bar Number:2008226                      Bar Numbe¡= 2011273
John Edward Steiner       Jason Lawrence Vaughn                   Alisha Kay Williams
Millville, NJ             Fort Smith, AR                          Fayetteville, AR




                                                                                            6
                                           Category 1
                                    Cite as 2017 Ark. 150
                                    Suspended-license Status
                             Nonpayment of License Fee and Penalties


Bar Numbe¡=77143
J. Gregory Wlson
Little Rock, AR


Bar Number: 98009
Stephanie Tyner Winstanley
Little Rock, AR


Bar Number: 83{86
Wlliam Ross Wisely
Hot Springs, AR


Bar Numbe¡= 2010167
Jonathan Andrew Wright
Lexington, KY


Bar Number:2007112
Steven Wright
Washington, DC


Bar Numben 2000097
Lucas Wayne Zakrzewski
Pine Bluff, AR


Total Count: 168




                                                                       7